Citation Nr: 0210847	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional left knee disability as a result of VA 
surgery in April 1989.

(The issue of entitlement to payment or reimbursement of the 
cost of unauthorized medical services rendered at the 
Palmetto Baptist Medical Center in July 2000 is the subject 
of a separate appellate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1971 to April 
1974.  This appeal arises from a June 1999 rating action that 
denied compensation benefits pursuant to 38 U.S.C.A. § 1151 
for additional left knee disability as a result of VA surgery 
in April 1989.  A Notice of Disagreement therewith was 
received in July 1999.  A Statement of the Case (SOC) was 
issued in September 1999, and a Substantive Appeal was 
received subsequently that month.

In an attachment to his Substantive Appeal, the veteran 
requested a hearing before a hearing officer at the RO.  By 
letter of October 1999, the RO notified the veteran and his 
representative of a hearing that had been scheduled for him 
for a date in November.  In a written statement dated in 
November 1999, the veteran canceled the scheduled hearing.

In January 2001, the Board of Veterans Appeals (Board) 
remanded this case to the RO for further development of the 
evidence and for due process development.  A Supplemental SOC 
(SSOC) was issued in January 2002. 


REMAND

By Remand of January 2001, the Board requested the RO to 
obtain and associate with the claims file all of the clinical 
hospital records pertaining to the veteran's hospitalization 
at the VA Medical Center (VAMC), Columbia, South Carolina 
from 26 March to 26 April 1989 for left knee problems and 
resulting surgery.  However, appellate review discloses that 
not all of the records requested have been obtained.  As a 
result, this case must be again REMANDED to the RO for the 
following action:

1. The RO should contact the Columbia, 
South Carolina VAMC and obtain and 
associate with the claims file the 
complete, original records (or 
certified copies thereof) of the 
veteran's hospitalization there from 
26 March to 26 April 1989.  These 
should specifically include all 
original doctors' orders and surgical 
notes (especially notes on and after 
12 April 1989), operation reports, 
nurses' notes, and radiographic 
reports, and any consent forms signed 
by the veteran.  If the records 
obtained do not include all of the 
abovementioned records, the VAMC 
Director or his designee should be 
requested to prepare a report for the 
record describing in detail the nature 
of the medical records search 
conducted, and certifying, if such is 
the case, and in accordance with the 
mandate of the U.S. Court of Appeals 
for Veterans Claims (Court) in Dixon 
v. Derwinski, 3 Vet. App. 261 (1992), 
and 38 U.S.C.A. § 5103A(b)(3) that all 
such remaining original records have 
been irretrievably lost, and that 
further efforts to obtain them are not 
justified.

2. The RO should obtain and associate 
with the claims file any and all 
records of inpatient and outpatient 
treatment and evaluation of the 
veteran at the Columbia VAMC for a 
left knee disability from August 2001 
to the present time.

3. After the abovementioned development 
has been completed, the claims file 
together with all records of the 
veteran's VA hospitalization in March 
and April 1989 should be referred to a 
VA physician who is a specialist in 
orthopedics for medical opinions in 
this case.  The doctor should be 
informed that what is sought are 
medical opinions based upon the 
existing medical evidence of record, 
and not a new examination of the 
veteran, unless in the doctor's 
opinion such new examination is 
necessary in order for him to render 
the medical opinions requested.  The 
doctor should be requested to review 
all the veteran's medical records and 
render an opinion as to whether it is 
at least as likely as not that he has 
additional left knee disability that 
was caused by VA surgery in April 
1989.  If the answer to the latter 
question is in the affirmative, the 
doctor should render further opinions 
for the record as to whether the 
proximate cause of such additional 
left knee disability was (a) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of the VA in furnishing the surgical 
treatment in April 1989, or (b) an 
event not reasonably foreseeable.  The 
physician should provide the complete 
rationale for each opinion rendered 
and conclusion reached, and this 
should be set forth in a typewritten 
report.

4. Following the completion of the 
foregoing, the RO must review the 
claims file and ensure that all of the 
aforementioned development action has 
been conducted and completed, 
including provision of the requested 
medical opinions.  The RO must ensure 
that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations is fully 
complied with and satisfied.  (Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107) (West Supp. 
2001)); (66 Fed. Reg. 45,620 (29 
August 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

5. Thereafter, the RO should review the 
evidence and readjudicate the claim 
for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for additional left 
knee disability as a result of VA 
surgery in April 1989, on the merits, 
in light of all applicable evidence of 
record and all pertinent legal 
authority.

6. If the veteran's claim has not been 
granted, he and his representative 
should be furnished an appropriate 
SSOC, and given the opportunity to 
respond within the applicable 
timeframe before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits sought 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


